Case: 21-60665     Document: 00516430125         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 12, 2022
                                  No. 21-60665                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Carlos Lema Nogales,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A092 961 344


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Carlos Lema Nogales, a native and citizen of Ecuador, petitions for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from a decision of an Immigration Judge (IJ) denying his
   application for relief under the Convention Against Torture (CAT). Because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60665      Document: 00516430125           Page: 2    Date Filed: 08/12/2022




                                     No. 21-60665


   Lema Nogales’s claim concerning his legal mail was not presented to the
   BIA, it is unexhausted, and we lack jurisdiction to consider it. See Roy v.
   Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); see also Martinez-Guevara v.
   Garland, 27 F.4th 353, 360 (5th Cir. 2022); 8 U.S.C. § 1252(d)(1). He also
   raises a claim concerning an alleged breach of confidentiality by the
   Government for submitting immigration related documents to a former
   prosecutor or investigator. The BIA found that this claim was not exhausted
   because it was not raised before the IJ. Though he now argues he could not
   have raised the issue to the IJ, Lema Nogales did not file a motion to
   reconsider before the BIA raising the exhaustion issue; thus, this court lacks
   jurisdiction to consider it. See Martinez-Guevara, 27 F.4th at 360. His
   motion for appointed counsel is denied because he has not shown that his
   case presents extraordinary circumstances. See Ulmer v. Chancellor, 691 F.2d
   209, 212 (5th Cir. 1982).
          The BIA’s adverse credibility determination is supported by “specific
   and cogent reasons derived from the record,” see Zhang v. Gonzales, 432 F.3d
   339, 344 (5th Cir. 2005), and consideration of the record as a whole does not
   show that “no reasonable fact-finder” could make such a determination, see
   Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (internal quotation marks
   and citation omitted); see also id. at 224. In light of the adverse credibility
   determination, there is no evidence to support Lema Nogales’s core
   assertion that he will be tortured if returned to Ecuador. Additionally, he
   cites “no independent, non-testimonial evidence,” see Arulnanthy v.
   Garland, 17 F.4th 586, 598 (5th Cir. 2021), showing it is more likely than not
   that he will be tortured with governmental acquiescence if repatriated, see
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015).
          His claim of judicial bias fails because he has not shown that the IJ held
   such a bias against him that impartiality was impossible. See Wang v. Holder,
   569 F.3d 531, 540-41 (5th Cir. 2009). His claims challenging the admission



                                          2
Case: 21-60665      Document: 00516430125          Page: 3   Date Filed: 08/12/2022




                                    No. 21-60665


   of certain evidence fails because the disputed documents were probative and
   because their admission was not fundamentally unfair. See Bouchiki v. Holder,
   676 F.3d 173, 179 (5th Cir. 2012). Insofar as he contends that the IJ failed to
   assign the proper weight to the testimony of one witness, we decline this
   invitation to reweigh the evidence. See Mirza v. Garland, 996 F.3d 747, 753
   (5th Cir. 2021).     The petition for review is DENIED in part and
   DISMISSED in part.           The motion for appointment of counsel is
   DENIED.




                                         3